DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/3/2021 is being considered.
Claim objection
Claims 1, 7, 16, and 17 are objected to because of the following informalities:  
Claim 1 Line 3 ends in a “,;”  it should be changed to “;”
Claims 7, 16, and 17 all contain similar verbiage being:“an upper, a lower and a middle finger protruding from one of the side edges of each of the jaws; 
an upper, a lower and a middle pocket on the opposite side edge of each of the jaws; 
and wherein the upper, lower and middle fingers of one of the jaws are within the upper, lower and middle pockets, respectively, of an adjacent one of the jaws when the jaws are in the retracted position.” 
For clarity, it should be changed to:
“an upper finger, a lower finger, and a middle finger protruding from one of the side edges of each of the jaws; 
an upper pocket, a lower pocket, and a middle pocket on the opposite side edge of each of the jaws; and wherein 
the upper finger, the lower finger, and the middle finger of one of the jaws are within the upper pocket, the lower pocket, and the middle pockets, respectively, of an adjacent one of the jaws when the jaws are in the retracted position.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mader (US 4,724,730).
Regarding claim 1, Mader discloses a tool for unscrewing a workpiece, comprising: 
a body (Item 11) having a bore (Item 12) with a longitudinal axis; 
a plurality of cam surfaces (Item 14) in the bore facing the axis; 
a circumferential recess (Item 18) extending through the cam surfaces, the recess having oppositely facing shoulders that are in planes perpendicular to the axis (Figure 7);
 a plurality of jaws (Item 15), each of the jaws having an outer side in engagement with one of the cam surfaces and an inner side containing a workpiece engaging surface; 
an outward protruding rib (Item 17) on the outer side of each of the jaws, the rib of each of the jaws being inserted into the recess, retaining the jaws in the bore of the body; and 
wherein rotation of the body in a first direction relative to the jaws causes the cam surfaces to slide in the first direction along the outer sides of the jaws, pushing the jaws toward the axis to a gripping position for gripping the workpiece, and rotation of the body in a second direction causes the cam surfaces to slide in the second direction along the outer sides of the jaws, enabling the jaws to move away from the workpiece to a retracted position (Column 4 Lines 45-52).  
Regarding claim 2, Mader discloses the tool according to claim 1, further comprising: -13- #8034494at least one spring in engagement with the jaws that urges the jaws outward to the retracted position (Item 20).  
Regarding claim 4, Mader discloses the tool according to claim 1, wherein: the recess has a back wall between the opposing shoulders that is cylindrical and coaxial with the axis; and the ribs of the jaws have outer surfaces spaced inward from the back wall (Column 4 Lines 3-11).  
Regarding claim 9, Mader discloses the tool according to claim 1, wherein: the outer surface of each of the jaws has a portion with a contour that is the same as the contour of one of the cam surfaces (Figure 5).  
Regarding claim 11, Mader discloses the tool according to claim 1, wherein: the jaws are mirror-symmetric (all oval).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mader (US 4,724,730) in view of Valvano (US 2,681,582).
Regarding claim 3, Mader discloses the tool according to claim 1.  Mader fails to explicitly disclose a plurality springs , each of the springs being compressed between opposing side edges of adjacent ones of the jaws, the springs urging the jaws outward to the retracted position.  
Valvano teaches a tool for unscrewing a workpiece, wherein a plurality springs (Item 46), each of the springs being compressed between opposing side edges of adjacent ones of the jaws, the springs urging the jaws outward to the retracted position (Column 2 Lines 37-45).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to simply substitute the resilient ring of Mader for plurality of springs as taught by Valvano.  Both springs bias the jaws back to the original position replacing one known spring type for another spring type would lead one of ordinary skill in the art to the predictable result of biasing the jaws properly such that they return to their original position. 
Regarding claim 10, Mader discloses the tool according to claim 1.  Mader fails to explicitly disclose wherein the workpiece engaging surface comprises a plurality of teeth, each of the teeth being conical and located in a hexagonal pattern with adjacent ones of the teeth.  
Valvano teaches a tool for unscrewing a workpiece wherein the workpiece engaging surface comprises a plurality of teeth, each of the teeth being conical and located in a hexagonal pattern with adjacent ones of the teeth (Column 2 Lines 22-24).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the inner jaw surface of Mader to include the plurality of teeth as taught by Valvano.  Doing so would increase the friction of the jaws with would increase the ability to grasp the workpiece.  
Regarding claim 12, Mader discloses a tool for unscrewing a workpiece, comprising: 
a body (Item 11) having a bore (Item 12) with a longitudinal axis; -16- 
#8034494a plurality of cam surfaces (Item 14) joining each other and extending circumferentially around the bore, each of the cam surfaces having a contour with a closest point and a farthest point relative to the axis; 
a circumferentially extending recess (Item 18) extending through the cam surfaces, the recess having upper and lower shoulders that face each other and are in planes perpendicular to the axis, the recess having a back wall joining the upper and lower shoulders (Figure 7); 
a plurality of jaws (Item 15), each of the jaws having an outer side in engagement with one of the cam surfaces and an inner side containing a workpiece engaging surface, the outer side of each of the jaws having a contoured portion that matches the contour of one of cam surfaces and is in slidable engagement with one of the cam surfaces (Figure 5), each of the jaws having a side edge that faces a side edge of an adjacent one of the jaws; 
an outward protruding rib (Item 17) on the outer side of each of the jaws, the rib of each of the jaws being located in the recess between the upper and lower shoulders, which retain the jaws in the bore of the body; and wherein 
rotation of the body in a first direction relative to the jaws causes the cam surfaces to slide in the first direction along the outer sides of the jaws, pushing the jaws toward the axis to a gripping position for gripping the workpiece, and rotation of the body in a second direction causes the cam surfaces to slide in the second direction along the outer sides of the jaws, enabling the springs to push the jaws away from the workpiece to a retracted position (Column 4 Lines 45-52).  
Mader fails to explicitly disclose a plurality of springs, each of the springs being compressed between the side edges of adjacent ones of the jaws.
Valvano teaches a tool for unscrewing a workpiece, wherein a plurality springs (Item 46), each of the springs being compressed between the side edges of adjacent ones of the jaws, the springs urging the jaws outward to the retracted position (Column 2 Lines 37-45).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to simply substitute the resilient ring of Mader for plurality of springs as taught by Valvano.  Both springs bias the jaws back to the original position replacing one known spring type for another spring type would lead one of ordinary skill in the art to the predictable result of biasing the jaws properly such that they return to their original position. 
Regarding claim 13, Mader in view of Valvano disclose the tool according to claim 12, wherein the back wall is cylindrical (Mader Figure 3).  
Regarding claim 14, Mader in view of Valvano disclose the tool according to claim 12, wherein the rib is spaced inward from the back wall (Mader Figure 6).  

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 5, 7, and 15-17, the prior art of record  Mader in view of Valvano, is generally consistent with the claim limitations as described above.  Mader in view of Valvano fails to disclose jaws with a protruding finger and a pocket in which a finger of another jaw is inserted. Mader further fails to disclose an upper finger, a lower finger, and a middle finger protruding from one of the side edges of each of the jaws; an upper pocket, a lower pocket, and a middle pocket on the opposite side edge of each of the jaws; and wherein the upper finger, the lower finger, and the middle finger of one of the jaws are within the upper pocket, the lower pocket, and the middle pockets, respectively, of an adjacent one of the jaws when the jaws are in the retracted position. Since there are no known references that in combination with all other limitations in the independent claims, the claims are determined to be novel and non-obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723